Case 5:20-cv-00145-R Document1 Filed 02/18/20 Page 1 of 4

 
 

 

 

Bn : oy yf a he
UNITED STATES DESTRICT COURT FOR THE WESTERN DISTRICT FOR, Ste Say
OKLAHOMA 7 A “os &
“1 fp,
) 9?
ROBERT JOE, STRANGE Pro.Se, Appeal For Immediate
Eaaeeeeee FR Pacre. Acre j fie feat #4 Parse
J Release
-Agianst-— j

CASE NocF oS- 37

Supplied By rt clerk
The President of The United ii =D
States of America
Mr. Donald Trump
FEB 18 2020

United States Congress
United States Dept. OF Interior CARMELITA REEDER SHIN"! CLERK
U.S. DIST. COURT, WESTERN DIST OKLA,

Defendants Et.Al.
py OL pepury

Appeal For Immediate Release From Custody
Comes now , Robert Joe Strange Pro.Se.Pursuant to 0.8.§1080
(b) et.seq. Indian Country . 18U.S.C.§11519A0,§1153(a). The Kiowa
Treaty of Medicine , Lodge ,Ks. 1867. (ARTICLE 1. While being an
incarcerated Inmate at Lawton -L.C.F. 6A-111 8607S.E.Flowermound
Road Lawton, Oklahoma 73501 See(866F.3d Murphy Vs Royal Page 51.

we

a ee ee ee ee

I. Jurisdiction
(1)Plaintif® brings this faction), a lawsuit pursuant to 42 U.S.C
§1983. This Federal Court Has EXCULSIVE FEDERAL Jurisdiction,
that the State of Oklahoma lacks.See 18U.S8.C.§1153(a).PlaintifF
also, seeks a declaratory judgment pursuant to 28U.8.C.§2201,2202
Also, Seeks Immediate release. S&é& PUbize Ltws 2% Classes Ousr--
Dectorred FO Do Sa},

II.VENUE

(2)The Western District OF Oklahoma Is an Appropiate venue under
28 U.S.C.§1391(b)(2). Because a Substancial part of the events or
ommissions giving rise to the claims. all occurred in the western

district of Oklahoma. ‘<s )/s) nase Terrciry “/F lise,

Se Licy. Ss tiea S< (ISS Clome sAéransr Divvdzas Ov™

EN ERAT ECV SION" Ade Sexccussely Fede co Lk”
Case 5:20-cv-00145-R Document1 Filed 02/18/20 Page 2 of 4

TII. Parties

(3)Plaintiffe Robert Joe Strange Pro.Se. Was at all times Rele-
-~vant to this action . A incarcerated inmate at Lawton-L.C.F.
8607 S.E. Flowermound Road Lawton,Oklahoma 73501 Which Is located
in the Western District of Oklahoma 73501

(4)Defendent No.(1) the president of the United States Of America
Mr. Donald Trump. Who Resides At the White House 1600Pennsylvania
Ave, Washington,D.C. 20500, Was relevant at all times to this act
-ion he and the United States Congress both have exclusive Fed-
eral Jurisdiction with Indian Affiars.Both act under the color of
Federal Laws(see§A.3b of chapter 13 in Bivans Complaint.

IV.Exhaustion of Administrative Remedies

(5)Plaintiff sought to exhaust his administrative remedies. As He
Is required by policy. Plaintiff , Filed two(2) HABEAS CORPUS, An
(2)Post-Convictions .And a communtation package . All were denied

the reason for this action.He, Request his release immediatally
Fiz om 0.D.0.C. custody

V. Factual Allegations

(6)0On Febuary —172008 Plaintiff , was arrested at Wal-mart Super-
center in Anadarko , Oklahoma . By SGT. Jones , who X allege did

not read me my maranda rights, UWrchr4a L4And Mrowa "ala<v Te ~

(7)Plaintiff was taken to City jail . No marande rights read to ©
plaintiS®. He was transtifered to county jail 2-20-2008 ‘*%s 141

 

(8) A search warrant was issuied 2-17-2008. With the wrong ad=..
-dress on it , it was 701 W.Kentucky . Not my correct address,
(note) I went to Tag Office to give correct address of 707 , not

709 previous address} Vrplv rasa oF ZETA end cnase GATS ”

)9) See(18U.S.C.§1153(a) My crimes were agianst Tribal members.
(10) See attached C.D.I.B. and family tree attached)

(11) the Kiowa Treaty ot: 1867 at Medicine Lodge , KS. Needs to he
honored as Article 1 needs to; be addressed.

(12) For this misj@qtice of our Treaty . I, Ask both to read the
1867 treaty. Ayers ot Tyan wk )dswask Wed rime Ladue ke

(13) Laws , still on the books of Oklahoma Law (a)state upon my
release , to recieve One Horse With Tack , And Carbine , Clothes
and Fifty Dallares Gold Piece I. Also Respectfully Demand for
Oklahoma , to also Honor Thier Laws , And Our treaty.
Case 5:20-cv-00145-R Document1 Filed 02/18/20 Page 3 of 4

VI Causes of Action

Count One
(14)Plaintiff was subjected to cruel and unusual Treatment by

Correct Care Solutions , The Medical Provider . wewrllain (owa der. CHSA
~(15) Plaintiff Incorporates paragraph 1 Through 15 as though they
were stated fully herein,
(16) plaintiff has sought relief for tumor , diabeties and the <=:
side effects of 2-11-2016 injection of copaxone aT J.C.C.C. Helena
-Oklahoma 73741 by Nurse Amber ,Riley R.N.
(17) I allege no incident report was filed and no invéNrory was
done by staff , nor was there an investigation done by 0.D.0.C.
(180AS of 10-18-2018 , I have been waiting for Brain Doctor to °=
have tumor from copaxone removed . It is effecting my vision. Il,
am slowly losing my vision and vertigo . Breathing , heart “re“le
problems are increasing as , well.

Count Two
(19) Plaintiff sought aduquate care and has sufferd dearly for ¢t
the time waiting for C.C.S. to decide what to do. (to pay for the
needed sugery)

Wherefore , Plaintiff respectfully prays this Court‘to,

9A)Declare the acts and ommissions described herein violated
plaintiff rights under the Constitution and laws of the United
Ststes.

(BRO0ddacrDefendants to Honor treaty of 1867 .
(C)Oder Oklahoma to Honor thier Laws of release.
(D)Grabt other just and equitable relief that this Honorable

Court Deems necessary. 4y/d ALC. CANS StTrtz aW Diino Books’

=> ~-
ALLA LA Ainatand Pont (Lettres Fraadamnm Atr ah sane ©)
44.8. LOoKVew" «as

Respectfully Submitted

Robert Joe Strange 580251]
Lawton , L.C.F. 6A-111
8607 S.E.Flowermound Road
Lawton,Oklahoma 73501

1- £f(-252.
Case 5:20-cv-00145-R Document1 Filed 02/18/20 Page 4 of 4

CERTIFICATE OF SERVICE.

I hereby certify that on this 3/ sf day of Seyyuge, 202 , 1 served a copy

of the [application for order Nunc pro Tunc an proposed ord} to the opposing party and
or atiomey Stabe DA Smee at? CAs

ffense VIO. Jo Ana dite OK , Baro

_

Ss?

 

 

Last known address/email by: Joce | Dosr Ofx—. ASA.
{State method ‘of'service]

f— 3/— €>~Z2 o /
[Date] oe [Signa

 
